DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2022 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see ‘Applicant’s Arguments,’ pg. 8, filed 02/21/2022, with respect to the rejection(s) of claim(s) 27 and 28 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of .

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
6.	Regarding claims 27 and 28, the specifically suggests that there may be a staged procedure by delivering vapor to diseased lung segments unaffected by the initial vapor delivery (see specification [0097]), but fails to provide proper antecedent basis with respect to the specific timeline that claims 27 and 28 outline (i.e. the “at least four weeks” and “at least eight weeks”).  

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barry U.S. 2015/0094607 (herein referred to as “Barry ‘607) and in view of Mayse U.S. 2009/0306644 (herein referred to as “Mayse”) and NPL “Ablation for the Management of Pulmonary Malignancies” by Sofocleous (herein referred to as “Sofocleous”).
9.	Regarding Claims 27 and 28, Regarding Claims 27 and 28, Barry ‘607 teaches a method for treating emphysema by reducing the volume of the diseased tissue in the lung of a patient (abstract), the method comprising;
	a. advancing a vapor delivery catheter along a first airway to a first position (Fig. 3, ref num 24 and 42)
	b. delivering a dose of condensable vapor from the vapor delivery catheter towards the diseased tissue (Fig. 3, ref num 42).
	Barry ‘607 also teaches a first and second treatment in which the second treatment occurs after a period of healing from the reaction of the first treatment (para 0061).  This second treatment delivers the vapor towards the area of diseased tissue (para 0061) through the opening of the airway (para 0061).
	Barry ‘607 fails to teach:
	c. identifying candidate areas in the diseased tissue of low clinical response to the delivering step wherein the step of identifying is performed at least four (4) weeks, at least 8 weeks (present claim 28), subsequent to the step of delivering;
	d. creating at least one opening through an airway wall in the vicinity of the candidate areas of diseased tissue; and
	Mayse teaches: (d) creating at least one opening through a wall of the first airway (Figs. 8-9, para 0109 “ablation assembly 520 is then advanced through the wall 103 
	Barry ‘607-Mayse fails to teach:
	c. identifying candidate areas in the diseased tissue of low clinical response to the delivering step wherein the step of identifying is performed at least four (4) weeks, at least 8 weeks (present claim 28), subsequent to the step of delivering;
	Sofocleous teaches identifying candidate areas in the diseased tissue of low clinical response to the delivering step wherein the step of identifying is performed at least four (4) weeks, at least 8 weeks (present claim 28), subsequent to the step of delivering (pg ‘W582, Col. 2 “the most important role of imagine in the postablative period is detection of residual tumor and, subsequently, of local tumor progression.  CT of the chest with or without contrast material 4-8 weeks after ablation has been used to evaluate whether ablation was successful”).  This time period allows for the physician to determine whether the first treatment was successful, or what the level of success was (pg. ‘W582’, Col. 2).  By determining this, the second procedure can be modified in order to better treat the affected areas (pg. ‘W582’).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Barry ‘607-Mayse to include an identifying step at least four weeks or at least eight .

Allowable Subject Matter
10.	Claims 1, 5-9, and 29-30 are allowed.  
11.	The following is an examiner’s statement of reasons for allowance: A method for treating emphysema by reducing the volume of the diseased tissue in a lung of a patient is well known in the art.  Further, there are various publications that teach creating an opening through a wall of the first airway (Mayse U.S. 2009/0306644; Fig. 8-9, para 0109), but fails to teach delivering the vapor to, as well as ablating, both a first location along the airway and the targeted diseased tissue.  Another publication teaches delivering the vapor and ablating both the airway and targeted diseased tissue (Barry U.S. 2013/0267939; Fig. 5, para 0044), but fails to teach that the vapor is delivered to a location on the airway that is proximal to an opening made.  Therefore, the combination of references fails to teach or suggest the amended claim language.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794